*874On Second Rehearing.
LAND, J.
Section 1055 of the Revised Statutes of 1870 provides that—
“If, upon the trial of any person for any crime or misdemeanor, it shall appear that the facts given in evidence amount in law to some other offense, he shall not by reason thereof be entitled to be acquitted of the offence charged; and no person tried for such crime or misdemeanor shall be liable to be afterwards prosecuted for such other offense on the same facts, unless the court before which such trial may be had, shall think fit in its discretion to discharge the jury from giving any verdict upon such trial, and to direct such person to be indicted for the offense shown to have been committed; in which ease such person may be dealt with in all respects as if he had not been put upon his trial.”
This section .of the Revised Statutes of 1870 is a reproduction of section 9 of Act 123 of 1855, entitled “An act to regulate the mode o| procedure in criminal prosecutions.”
At the date of the adoption of this act, the Constitution of 1852 was in force, but neither the Constitution of that year nor the previous Constitutions of 1845 and 1812 contained any “Bill of Rights,” or any prohibition against an accused person being twice put in jeopardy for the same offense.
The jeopardy clause appears for the first time in our organic law in the year 1864. Article 105 of the Constitution of that year declares that—
“He [the accused] shall not be twice put in jeopardy for the same offense.”
The “Bill of Rights” makes its first appearance in the Constitution of 1868, and article 6 of said “bill” provides that—
“He [the accused] shall not be, tried twice for the same offense.”
Article 5 of the “Bill of Rights” of the Constitution of 1879 reads:
“Nor shall any person be twice put in jeopardy of life or liberty for the same offense, except on his own application for a new trial, or where there is a mistrial, or a motion in arrest of judgment is sustained.”
The Constitutions of 1898, 1913, and 1921 contain the same provision in identical words.
See article 9, Bill of Rights, Constitutions J.898 and 1913, and section 9, Bill of Rights, Constitution 1921. •
Article 5 of the amendments to the Constitution of the United States provides:
“Nor shall any person be subject for the same offense to be twice put in jeopardy of life or, limb.”
This provision of the federal Constitution prohibiting a second jeopardy does not bind the states, but applies, only to offenses against and trials under the laws of the United States. State v. Cheevers, 7 La. Ann. 40; 16 C. J. 233, par. 360.
While the doctrine that no one shall- be twice put in jeopardy for the same offense has always been embedded in the common law of England, as well as in the Roman law, “Nemo bis punitur pro eodem delicto,” it is impossible to trace the doctrine to any distinct origin, as it is a part of the universal law of reason, justice, and conscience.
The Cheevers Case was decided in 1851 by the Supreme Court of this state, and, although the Constitution of 1845, then in force, contained no jeopardy clause, the court said:
“The Constitution of the United States provides that no person shall be twice put in jeopardy of life or limb for the same offense. This is not, perhaps, applicable, as a constitutional principle, to offenses against a state; yet it is but the enunciation of a well-established common-law principle, and, as such, is expressly adopted by our statute of 1805.” State v. Cheevers, 7 La. Ann. 41.
However, in incorporating this principle of common law into the organic law of this state in concrete form, the framers of the Constitutions of 1879, 1898, 1913, and 1921 have expressly declared that “no person shall be put twice in jeopardy of life or liberty for the same offense, except on his *876application for a new trial, or where there is a mistrial, or a motion in arrest of judgment is sustained.”
“Jeopardy” is used in our state Constitutions to designate the danger of conviction and punishment which a defendant in a criminal prosecution incurs, when a valid indictment has been found, or a, valid information or complaint presented, and a petit jury has been impaneled and sworn to try the ease and to give a verdict in a court of competent jurisdiction.
Under the jurisprudence of this state, when jeopardy has once begun, if the jury is set aside against the objection of the accused, he may successfully plead former jeopardy to another prosecution; that is to say that after the jury has been impaneled and sworn the accused has the right to insist that the jury be permitted to return a verdict on his plea. 1 Bish. Cr. Law, §§ 1014, 1015; 1 Whart. Cr. Law. § 590; State v. Paterno, 43 La. Ann. 514, 9 South. 442; State v. Robinson, 46 La. Ann. 769, 773, 15 South. 146; State v. Duvall et al., 135 La. 710, 65 South. 904, L. R. A. 1916A, 1264.
Section 1055 of the Revised Statutes completely denies to the accused, after all of the evidence has been adduced before the jury, any right to object to their discharge by the trial judge, and any right to demand a verdict at their hands, as said section expressly declares that it is left to the trial court “in its discretion to discharge the jury from giving any verdict upon such trial,” after all of the evidence is in, and after jeopardy has clearly attached.
The section of the Revised Statutes is therefore obviously in conflict with the jeopardy clauses of the Constitutions of this state from 1879 down to and including our present Constitution of 1921, as it deprives an accused of his inalienable right to demand a verdict at the hands of the jury, when jeopardy has attached, a right which the accused alone can surrender upon his own application, or waiver.
The section in question is not only an archaic excrescence upon the body of the criminal laws of this state; it is not only a clear invasion of the constitutional right of an accused to avail himself of the protection secured to him under the jeopardy clauses of our successive Constitutions for the last four decades; but it is a statutory provision against public policy, and the best interests of society, as it permits the escape of a criminal, not guilty of the crime charged against him, it is true, but proven by the evidence adduced on the trial to be guilty of another and perhaps more serious offense, merely because a trial judge should happen to nod and neglect to discharge the jury before verdict, and that too, in cases where jeopardy could not possibly attach, as to the other crime, as the accused on the former trial could not have been convicted of the crime to be charged against him on the second trial; and this is the true test. State v. Terry, 128 La. 680, 55 South. 15; State v. Williams, 45 La. Ann. 936, 12 South. 932; State v. Vines, 34 La. Ann. 1079; State v. Anderson, 135 La. 326, 65 South. 478; State v. Heard, 107 La. 60, 31 South. 384; State v. Hill, 122 La. 711, 48 South. 160; State v. Barrett, 121 La. 1058, 46 South. 1016; State v. Xenos, 138 La. 113, 70 South. 55; State v. Malone, 28 La. Ann. 80.
The very foundation of this section of the Revised Statutes is that the defendant cannot be convicted under the indictment against him of the other crime which the evidence before the jury discloses that he has committed.
This being true, and no jeopardy having attached as to the other crime, this provision of the Revised Statutes becomes useless. It subserves no good purpose whatever, but, on the contrary, affords a loophole of escape to the criminal, if the trial *878judge through inadvertence should fail to withdraw the case from the jury before verdict.
Under the segis of the organic law, an accused is entitled to a verdict after jeopardy has attached, and nothing short of this full right can possibly satisfy the constitutional prohibition against his being put twice in jeopardy for the same offense.
An accused person who stands charged with perjury, forgery, embezzlement, or other crime involving moral turpitude, is prevented by this section of the Revised Statutes from receiving a verdict at the hands of the jury, although the evidence shows that he is not guilty, merely because the trial judge may be of the opinion that the evidence indicates some other offense. If the accused afterwards should be tried for such other offense and be acquitted, yet the old charge against him is left remaining upon the criminal records as a perpetual-witness to his shame and disgrace. An accused person is entitled to the full measure of the protection which the Constitution of the state has thrown around him, and this protection cannot be taken from him by a statute denying this fundamental right.
It is therefore ordered, adjudged, and decreed that our original opinion and decree be reinstated and made the judgment of the court.
O’NIBLL, C. J., and BRUNOT and LECHE, JJ., dissent..
ST. PAUL, J., concurs in the decree and hands down reasons.
THOMPSON, J., concurs in the decree.